*65OPINION OF THE COURT
Birns, J.
This is the second occasion for us to consider this CPLR article 78 proceeding by which petitioner seeks to review a determination by the New York City Tax Commission denying petitioner’s application for exemption from real property taxes for three of its properties which were acquired in 1975.1 Petitioner’s application rests upon an assertion that it is organized and conducted exclusively for religious purposes and that its properties are used for such purposes.
On the first occasion (Matter of Holy Spirit Assn. for Unification of World Christianity v Tax Comm. of City of N. Y., 62 AD2d 188) we held that although the proceeding was improperly transferred to the court because it did not involve a question of substantial evidence within the limitations of CPLR 7803 (subd 4) this court nevertheless would decide the proceeding rather than retransfer it. We were of the opinion that the test of review was whether the rejection of petitioner’s claim for tax exemption by respondent Tax Commission was arbitrary and capricious (Matter of Holy Spirit Assn. for Unification of World Christianity v Tax Comm. of City of N. Y., supra, p 193). As we could not make an appropriate determination on the insufficient record before us, we remanded the matter to a Special Referee for a full examination of the facts respecting petitioner’s purpose and the actual use to which the subject properties were being devoted (Matter of Holy Spirit Assn. for Unification of World Christianity v Tax Comm. of City of N. Y., supra, pp 197-198).
*66Following the mandate of this court the Special Referee conducted a hearing and rendered his report, appended hereto.
We have examined the Referee’s report and reviewed the record. Upon such review we confirm the report insofar as it concluded that the Tax Commission’s denial of tax exemption to petitioner’s three properties was not “arbitrary or capricious”.
In our previous opinion we noted that petitioner is organized under the General Nonprofit Corporation Law of the State of California. The properties which are now under review are as follows:
The former Columbia University Club, located at 4 West 43rd Street. That property had an assessed valuation of $1,025,000 in the 1975-1976 tax year. Its eight floors, the Tax Commission found, are used for sleeping quarters for its members, offices of petitioner’s national headquarters and of an affiliate, the International Cultural Foundation, space for a film department, public affairs press service, dining room and lecture room; other areas are used for conferences, study and assemblies. One room is designated for prayer. At the time of application for exemption some commercial income was generated from storekeepers on the ground floor whom petitioner was attempting to evict. Those commercial tenancies have terminated, and petitioner occupies the entire premises.
A second Manhattan property at 305 West 107th Street is a five-story townhouse assessed in 1975-1976 at $34,000, which affords living and study quarters gratis for 11 members who attend nearby Columbia University and three other nonstudent members. The nonstudents proselytize and administer the building. The students may engage in prayer and “certain missionary type teaching.” Lectures and discussions about the church take place at this property which petitioner considers a “church center”.
The third parcel is located in the former Loft Candy factory at 38-38 Ninth Street, Long Island City in Queens County. Assessed at $1,555,000 in 1975-1976, that property houses petitioner’s publications department where works *67related to church doctrine will be printed. In addition, church vehicles are repaired and various construction supplies and church archives are stored there.
I
Testifying at the Referee’s hearing were members of the Unification Church, including Neil Salonen, its president. Representatives of five different religious or religiously affiliated organizations also testified on behalf of petitioner, as did Frederick Sontag, a professor of philosophy and “expert” on the Unification Church, and Margaret Deboe, an associate from an accounting firm employed by the church. Two former members of the church, Allen Wood and Robert Brandyberry, testified for respondent.
Introduced into evidence, inter alia, were Reverend Sun Myung Moon’s writings and a training manual for church members.
The members of the church testified as to their religious beliefs and their dedication to the teachings of Reverend Moon, the leader of the church. They described also their activities for the church and at the subject properties. They told of their prayer meetings, discussion groups, fund raising and evangelical duties.
Thomas Ward, a church member residing at 4 West 43rd Street, initially testified that his associates engaged in no fund raising but subsequently conceded that church members had been requested to participate in “mobile fund raising”. He also explained that members resident at the 4 West 43rd Street property were expected to engage in evangelical work. Deboe testified that the Unification Church did not actively fund any political or economic activities, but conceded that over $20,000 of petitioner’s checks were made out to cash every month.
Through representatives of the United Jewish Appeal, Mormon Church, Baptist Church, Eastern Catholic Rite and the National Council of Churches petitioner sought to maintain that the Unification Church was a religious organization and that its political and economic activities were no different from those of other religious organizations.
*68Wood and Brandyberry testified as to their church activities, which included fund raising and political ventures, and explained that people were mobilized from the church and its various affiliates for a variety of political and economic purposes. The Referee credited the testimony of Wood and Brandyberry.
At the conclusion of the hearing, the Referee reported that petitioner’s primary purpose is religious, but that petitioner’s theology, as expressed in Reverend Moon’s writings binds it to a course of political activity and that the subject properties were not used for religious purposes. The Referee cited several tenets of the Unification Church, such as the opposition to the separation of church and State and the republican form of government—a position which he considered to be inherently political. The Referee found that much of petitioner’s energy was directed towards political and economic activity, fund raising and recruitment. He discussed some of the activities engaged in by petitioner’s “cadre”, and rejected petitioner’s claims that these were religious and not political activities. The Referee also concluded that church members are often deployed in a number of other organizations affiliated with the church, such as The Freedom Leadership Foundation, Professor’s World Peace Crusade, Korean Cultural and Freedom Organization, International Cultural Foundation, Collegiate Association for the Research of Principles and the Christian Political Union, and that many of these organizations engaged in political activities. These political activities include the following:
1. A mass rally in Washington, D.C. in support of President Nixon at the time that the House of Representatives took up the issue of his impeachment;
2. A training program to indoctrinate church leadership with respect to political issues, including the idea that Nixon had “providential standing” as President;
3. Maintaining an office in Washington, D.C. for political purposes;
4. Using the afore-mentioned affiliates to oppose certain legislation and to stage anticommunist and other political rallies.
*69He further found that not only are church members engaged in fund raising and deployed in the many businesses held by the church, such as International Oceanic Enterprises, Inc., News World Communications, Inc., One-Up Enterprises, Inc., but that Reverend Moon and church officers, including the church president, Neil Salonen, held directorships and other offices in these corporations. The Referee concluded that Reverend Moon exerted centralized control over all the operations, and that church members were regularly assigned to perform other duties.
The Referee reported that the building at 4 West 43rd Street served as a center for all petitioner’s activities, religious and otherwise, that the building at 305 West 107th Street was used primarily for missionary activities, and that the property in Long Island City was used primarily for commercial purposes.
At the conclusion of his report, the Referee stated: “The evidence at the hearing established that petitioner’s religious purposes are intertwined with political and economic objectives that form an amalgam that is served by a cadre of full-time church-supported administrators and workers that are shifted at will by some undefined directive force from religious to other purposes. Under such circumstances, there is a rational basis for respondent’s determination and substantial evidence to support that determination.”
II
Petitioner challenges the conclusion of the Referee that the Tax Commission’s denial of tax exemption to petitioner’s three properties was not arbitrary or capricious. It is petitioner’s claim that inasmuch as the Referee found that petitioner was organized primarily for religious purposes, it is entitled to the exemption contained in section 421 of *the Real Property Tax Law.2 Petitioner maintains that the *70Referee’s finding that petitioner was not entitled to such exemption was based upon an impermissible analysis of the creed and belief of petitioner, in violation of Federal and New York State constitutional guarantees; that the Referee’s finding that petitioner’s religious purpose is intertwined with political and economic objectives is erroneous; and finally, that the Referee, in precluding evidence of the political and .business activities of other tax exempt institutions and religious organizations, denied petitioner equal protection of the laws.
Respondent would have us confirm the report of the Referee except that portion wherein he found that petitioner’s primary purpose was religious. It is respondent’s position that the credible evidence establishes that petitioner’s primary purpose is political, that its political activity undermines its claim that it is devoted primarily to religion, that the subject properties were not used primarily for religious purpose, and that the denial of exemption from real estate taxes does not violate the Federal and State Constitutions.
Ill
Generally, New York courts will look with favor upon a Referee’s report, inasmuch as the Referee, as trier of fact, *71is considered to be in the best positioh to determine the issues presented. Courts will confirm a Referee’s report to the extent that the record substantiates his findings and they may reject findings not supported by the record (Florio v Florio, 143 NYS2d 105; Industrial Installations Corp. v Sparer, 74 NYS2d 198).
On the record before us, we reject the Referee’s finding that petitioner’s primary purpose is religious. We are not required to go so far, as respondent urges, as to find petitioner’s primary purpose political. Rather, we conclude that political and economic theory is such a substantial part of petitioner’s doctrine that it defeats petitioner’s claim that its primary purpose is religious. Accordingly, we hold, in agreement with the Referee, that respondent’s denial of tax exemption to petitioner was not arbitrary or capricious and should be confirmed.
 Tax exemptions found in statutes, are matters of legislative grace. Taxpayers have the burden of establishing their entitlement to exemptions (Dickinson v United States, 346 US 389). The courts have held that in order to be entitled to an exemption under section 421 of the Real Property Tax Law an applicant must establish: 1) that it is organized or conducted exclusively for religious purposes; and 2) that the premises are used exclusively for those purposes. It is insufficient for an organization merely to be organized or conducted exclusively for religious purposes; the statute also requires that the property be used exclusively for religious purposes. However, in determining whether an organization is entitled to tax exemption, the word “exclusive” has been construed to mean principal or primary (Matter of Association of Bar of City of N. Y. v Lewisohn, 34 NY2d 143, 153). Thus there devolves upon an applicant for tax exemption under section 421 of the Real Property Tax Law a conjunctive burden to establish that it has met the two requirements of the law.3
We are compelled to conduct a broad inquiry into *72petitioner’s doctrine and activities in order to determine whether petitioner qualifies for the tax exemption provided by law.4 We recognize, however, that any judicial analysis of a religion is a sensitive and perilous undertaking where it is addressed to the relationship of church and State. For this reason, courts are loath to inquire into the merits or truth of any set of purportedly religious beliefs. We too will not trespass in this area.
Courts can and will, however, examine such beliefs to determine whether they exhibit the minimum requirements of a religion (Matter of Watchtower Bible & Tract Soc. of N. Y. v Lewisohn, 35 NY2d 92; Matter of Swedenborg Foundation v Lewisohn, 40 NY2d 87; Christian Echoes Nat. Ministry v United States, 470 F2d 849, cert den 414 US 864). The statement of Chief Justice Hughes in his dissent in United States v Macintosh (283 US 605, 633-634) has emerged as a basic guide: “The essence of religion is belief in a relation to God involving duties superior to those arising from any human relation.”
The definition has been applied liberally, particularly in our modern age when new and unorthodox religious societies and organizations have appeared. Unorthodoxy will not serve to disqualify a religious group from tax exemption, as long as the group holds a sincere and meaningful belief in God occupying in the life of its possessors a place parallel to that occupied by God in traditional religions, and dedicates itself to the practice of that belief (United States v Seeger, 380 US 163, 165).
A threshold examination of Reverend Moon’s Divine Principle, which the Unification Church regards as a religious revelation and testament, reveals that a significant *73portion of the work is devoted to an elaborate and complex exegesis on the relationship between Man and God and how God acts upon the world.
Among the critical concepts in the doctine are Man’s fall, the evil of Satan’s machinations in history from biblical times to the present, Man’s eventual restoration, and the coming of the Second Messiah. The doctrine defines its teachings as Christian, accepts the truth of the Judaic Bible and Christian Gospels, and asserts that these teachings will eventually unify all Christians and complete the unfinished business of Christianity.
Through testimony, Unification Church members assert belief in the doctrine’s exposition of the nature of the relationship between God and Man. These witnesses apparently devote much time to prayer and study of the doctrine.
To the extent that this doctrine purports to establish a belief in the relationship between God and Man, and to the extent that church members pattern their behavior upon duties arising from this relationship, the Unification Church does meet Chief Justice Hughes’ minimal test for religion. Accordingly, this court can conclude that one of its purposes is religious. However, to qualify for an exemption, the church must establish thht it is organized or conduted primarily for religious purposes (Dickinson v United States, supra; Christian Echoes Nat. Ministry v United States, supra, at p 854).
Although petitioner’s certificate of incorporation emphasizes its religious purpose and restricts nonreligious activities, other factors should be examined (Matter of Mary Immaculate School of Eagle Park v Wilson, 73 AD2d 969; Christian Echoes Nat. Ministry v United States, supra). We recognized the propriety of such analysis when we wrote: “In searching for the primary purpose of the petitioner * * * not only must we look for the connection with an organized religion * * * but also we should analyze petitioner’s activities for their generic religious content * * * [T]he respondent is not required under section 421 of the Real Property Tax Law to exempt an organization whose activities are genetically anything but religious merely because the taxpayer says that those activities are among its theological doctrines.” (Matter of Holy Spirit *74Assn. for Unification of World Christianity v Tax Comm. of City of N.Y., supra, p 197.)
Further examination of the Divine Principle reveals that church doctrine is not confined to religious matters. As the Referee found, “[t]he petitioner believes that the physical world consisting of science and economics as well as the spiritual world consisting of religion have developed in accordance with ‘God’s providence’ and that ‘religion and economy relate to social life through politics.’ ” (Divine Principle, p 433.) Just as Karl Marx viewed all history through the prism of dialectical materialism,5 so does this doctrine interpret historic economic and political events in accordance with its religious theories of fall, redemption and restoration.
In the course of its religious interpretation of history, a considerable portion of the doctrine espouses the relative merits and disadvantages of monarchy, democracy, capitalism and republicanism, views world leaders as religious protagonists and declares and opposes the separation of powers practiced in most modern democracies to be the workings of Satan on Earth (id., p 469). Similarly, it professes that Satan not only exploits separate but coequal branches of government to accomplish his evil (id., p 443) but has marshaled the powers of Communist doctrine and the Communist countries in support of the diabolical forces leading to the downfall of man. According to the doctrine, mankind’s only hope for redemption is to ready itself for the Second Advent of the Messiah by creating a centralized *75political system in Korea under the stewardship of one man (id., p 471).
The fact that religious and nonreligious themes are inextricably intertwined in the doctrine is evidenced in the following excerpt from Reverend Moon’s teachings: “Through the religion of the new truth which can solve the problems of religion and science under one unified theme there will come a political society in which all mankind having been unified into the heart and bosom of God, will realize the ideal of creation on the economic foundation centering on God’s ideal. This is the true messianic kingdom based on the principle of co-existence, co-prosperity and common cause.” (Id., p 446.)
Therefore, despite the religious content of the doctrine, and the leitmotif of religion with which the eclectic teachings are tinged, the doctrine, to the extent that it analyzes and instructs on politics and economics has substantial secular elements. The mere use of religious terminology in connection with politics and economics will not obscure the traditionally nonreligious nature of these fields. Petitioner, by undertaking an adventure in semantics, is attempting to cloak politics and economics with the blanket of religious dogma. Given the equally strong roles that politics, economics and religion play in petitioner’s doctrine, we do not agree with and we reject the Referee’s finding that petitioner’s primary purpose is religious.
The training and activities of the church members serve as further evidence that religion is not petitioner’s primary purpose, but only one of several discrete purposes. The training manual used at Ken Sudo’s training course for church members contains explicit and numerous instructions on equal amounts of political, economic and religious matters and does not differentiate between the religious and secular spheres. All secular acts are to be done in' the name of God. Despite petitioner’s attempts to disavow this manual, the preponderance of the credible evidence establishes its importance in preparing neophytes and retraining seasoned members.
The testimony of Wood and Brandyberry supported the Referee’s conclusion that the church was involved in many political and economic activities in which church members *76were often deployed. While church members denied political and economic involvement, they conceded in testimony that their beliefs led them to "view politics, economics and religion as an integrated unit. It appears, too, that although the church’s affiliates perform its political activities, the bar separating the church from its affiliates is sufficiently flexible to allow utilization of each other’s personnel and materiel wherever and whenever required. Furthermore, as the Referee reported, the evidence showed that church officers often held leadership positions in the church’s political and economic affiliates.
The emphasis upon politics and economics in the church doctrine and training program, the fact that church leaders often hold positions in nonreligious affiliated organizations and that church members apparently can be and are deployed in any number of religious and nonreligious activities demonstrate that the Unification Church is deeply involved in nonreligious activities. These activities are substantial enough to support the finding that petitioner is not organized or conducted primarily for religious purposes.
Petitioner asserts that its nonreligious activities are really incidental and insignificant to its primary religious purpose. We have held that: “[Pjurposes or characteristics which are incidental or peripheral in nature to the main or primary purpose will neither defeat the exemption, nor on the other hand, will they qualify the taxpayer for exemption.” (Matter of American Bible Soc. v Lewisohn, 48 AD2d 308, 311, affd 40 NY2d 78; see, also, Matter of Association of Bar of City of N. Y. v Lewisohn, supra.) A recapitulation of the evidence supports a finding that the nonreligious activities are not merely incidental or peripheral to a primary religious purpose, but are integral, inextricable and equally important at the religious activities to the mission of the Unification Church. (Compare Gospel Volunteers v Village of Speculator, 29 NY2d 622; Greater N.Y. Corp. of Seventh-Day Adventists v Town of Dover, 23 NY2d 682.)
Our view is supported by the holding in Christian Echoes Nat. Ministry v United States (470 F2d 849, supra) in which a judicial inquiry, similar to the one in this case *77was made. Petitioner in that case, seeking a tax exemption under provisions of the 1954 Internal Revenue Code (US Code, tit 26, § 501, subd [c], par [3]), had stated that its religious mission was a battle against political liberalism and actively appealed to the public to respond in monetary and other ways to church inspired anti-Communist campaigns. The Tenth Circuit found that petitioner was properly denied a tax exemption despite its professed religious beliefs, because its political participation was substantial and not incidental to its religious purposes. The rationale of Christian Echoes is particularly appropriate here.
IV
Were we to find that petitioner’s primary purpose is religious and that its political and economic activities are merely incidental, petitioner has not established that its premises are being used for such purposes so as to be entitled to an exemption under section 421 of the Real Property Tax Law. To the contrary, the record supports the Referee’s findings that these properties are not used for tax exempt purposes. As noted earlier, the Tax Commission did not expressly determine this issue6 although the record reflects that the uses of the three properties were the subject of testimony at that proceeding.
4 West 43rd Street, an eight-story edifice, is the Unification Church’s headquarters. One room is designated for worship. The remainder of the structure serves as center for the other activities conducted under the church’s aegis. Thus, with respect to usage, we are concerned with the question whether a tax exemption should be granted to an eight-story structure, one room of which is denominated for worship. In this connection, we note that Mr. Salonen testified before the Tax Commission, and the proof before the Referee supports this testimony, that the buildings on 43rd Street and 107th Street are used to house missionaries.
Under the statute, missionary activities are entitled to exemption only when a local law so provides (Real Property Tax Law, § 421, subd 1, par [b] ). However, the Administrative Code of the City of New York affords petitioner *78no relief (§ J51-3.0).7 Furthermore, when an organization is conducted in New York City for missionary purposes, it is subject to real property taxation (see Matter of Watchtower Bible & Tract Soc. of N.Y. v Lewisohn, 35 NY2d 92, supra).
Finally, the record shows that the property at 38-38 Ninth Street, Long Island City, was used primarily for commercial purposes. Petitioner does not deny this but argues that it intended to use the property for exempt purposes. There is no evidence supporting this assertion. The actual use to which the property was put is sufficient evidence of intended use, as the Referee concluded.
Petitioner also asserts constitutional objections to the Referee’s report and would demand the protection of the free exercise clause of the First Amendment and the equal protection clause of the Fourteenth Amendment.
As we have noted, courts can, without constitutional infringement, properly analyze a religious creed solely to determine whether it has religious content, but not to determine the truth of its theology (United States v Macintosh, 283 US 605, supra). Just recently, our Court of Appeals observed “[ajlthough the Society is concededly entitled to First Amendment protection as a religious organization, this does not entitle it to immunity from reasonable government regulation when it acts in purely secular matters” (Matter of Society for Ethical Culture in City of N.Y. v Spatt, 51 NY2d 449, 456).
The Referee made no finding as to the truth of petitioner’s *79doctrine, but merely made a finding as to its inherent religious content. Such an examination is not only permissible but essential if courts in applying a statute are required to distinguish between religious and nonreligious activity.
By denying petitioner tax exemption, this court is not limiting petitioner’s freedom to practice its beliefs and disseminate its doctrines; rather, it is merely declaring that petitioner is not organized and conducted in the manner required by law to entitle it to a tax exemption. There is no basis for petitioner’s claim that it is denied equal protection of the laws for there is no showing of an arbitrary or invidious classification designed to intrude upon petitioner’s rights (Matter of Association of Bar of City of N. Y. v Lewisohn, 34 NY2d 143, 156, supra), or that the statute has been applied to petitioner in a discriminatory manner.
Petitioner also asserts that the Referee wrongfully barred evidence of the political and business activities of other exempt organizations. This claim is unwarranted. First, several representatives of other religious and exempt groups did so testify. Second, the Referee was not directed to determine the propriety of issuing tax exemptions to other organizations, but was to ascertain whether the Tax Commission properly found that the Unification Church was not entitled to such exemptions. Therefore, the Referee was not required to inquire into the activities of other exempt religious groups.
In rejecting the report of the Referee as to petitioner’s primary purpose, we find that although religion is one of petitioner’s purposes, it is not its primary purpose. Furthermore, the evidence supports a finding that the subject properties are not being used primarily for exempt purposes.
We reject also Justice Sandler’s contention (p 82) that the Unification Church is “indisputably religious in character, constituting a religious creed analogous to that of several well-known Protestant churches”, and that petitioner’s avowed purpose meets the definition of religion set forth by Mr. Chief Justice Hughes in United States v Macintosh (supra).
His dissent fails to document, with any illustration, a *80religious organization or institution afforded tax exemption where political or economic activity or belief can be found in its dogma. We recognize that many churches and synagogues through their ministries espouse political and economic opinions, in instances when it is believed the expressions of such opinions are required.
The expressions of such opinions, however, are collateral to doctrinal beliefs. We could not, nor would we, preclude the expression of such opinions. The Constitution (1st Arndt) perpetually protects the expression of political and economic beliefs whether from a speaker on the sidewalk or a preacher in the pulpit. In any event, this appeal does not raise an issue of freedom of speech.
The dissent argues (p 84) further that petitioner should be afforded exemption from taxation under the Real Property Tax Law (§ 421) because “many religious institutions * * * have been engaged directly in more systematic and substantial social and political action than this record establishes with regard to petitioner.” A brief answer may be found in the responsibility which devolves upon the Tax Commission to constantly re-examine tax exempt status to determine whether or not such immunity from taxation should continue (NY City Charter, ch 7, § 153, subd b).
Not only is the statute which affords tax exemption to be strictly construed, but its application by municipalities should be consistent with a legislative intent “to stem the erosion of municipal tax bases by permitting local governments to terminate exemptions for nonprofit organizations other than those conducted exclusively for religious, educational, charitable, hospital or cemetery purposes” (Matter of Association of Bar of City of N. Y. v Lewisohn, 34 NY2d 143, 155-156, supra). We believe that we have demonstrated that the petitioner’s primary purpose was not religious.
The dissent’s reliance upon Matter of America Press v Lewisohn (74 Misc 2d 562, affd 48 AD2d 798) is misplaced. It is quite clear in America Press (supra) that the real property in issue was being used primarily as a residence for priests and the holding of church services. It is equally clear that the ecumenical and interracial concerns of the religious order owning the real property and the publica*81tion of the weekly magazine America were subordinate to the primary or principal religious purpose of the order.
The record before us fails to demonstrate that any of the subject premises were used primarily for church services or as a residence for those engaged in the ministry of the church.
A final observation with respect to the concurrence of my brother Kupferman : one need not have misgivings that the tax laws make no provisions for Tom Paine and others inclined “to do good”. Their kind of charity qualifies for exemption under section 421 (subd 1, par [a]) of the Real Property Tax Law. (See Young Men’s Philanthropic League v Tax Comm. of City of N. Y., 80 AD2d 775.) In any event, no claim is made here, and the record does not show, that petitioner is organized or conducted for “charitable purposes”.
Accordingly, the report of the Referee dated August 25, 1980 should be confirmed insofar as it concluded that the determination of the Tax Commission denying tax exemption to petitioner’s three properties in New York City was not arbitrary or capricious and the determination of the respondent dated September 21, 1977 denying petitioner’s application under section 421 of the Real Property Tax Law for exemption from real property taxes should be confirmed, both without costs and without disbursements.

. The Tax Commission by a 4 to 3 vote held petitioner’s properties were subject to real property taxation. The majority concluded that petitioner failed to meet the burden of establishing that petitioner was organized or conducted exclusively for religious purposes (Real Property Tax Law, § 421, subd 1, par [a]). The majority found that “although the applicant association does in certain aspects bespeak of a religious association, it is in our opinion so threaded with political motives and activities that it requires us to deny the application * ** * the political activity of the applicant is more than an incidental part of their operation.” The dissenters considered themselves bound to accept petitioner’s religious essence, and without power to delve into the validity of its beliefs. Neither opinion analyzed the second test of exemption—whether the premises themselves were being used exclusively for petitioner’s religious purposes.


. Section 421 of the Real Property Tax Law, in pertinent part, reads as follows: “1. (a) Real property owned by a corporation or association organized or conducted exclusively for religious, charitable, hospital, educational, moral or mental improvement of men, women or children or cemetery purposes, or for two or more such purposes, and used exclusively for carrying out thereupon one or more of such purposes either by the owning corporation or association *70or by another such corporation or association as hereinafter provided shall be exempt from taxation as provided in this section.
“(b) Real property owned by a corporation or association which is not organized or conducted exclusively for religious, charitable, hospital, educational, moral or mental improvement of men, women or children or cemetery purposes, or for two or more such purposes, but which is organized or conducted exclusively for bible, tract, benevolent, missionary, infirmary, public playground, scientific, literary, bar association, medical society, library, patriotic or historical purposes, for the enforcement of laws relating to children or animals, or for two or more such purposes, and used exclusively for carrying out thereupon one or more of such purposes either by the owning corporation or association, or by another such corporation or association as hereinafter provided, shall be exempt from taxation; provided, however, that such property shall be taxable by any municipal corporation within which it is located if the governing board of such municipal corporation, after public hearing, adopts a local law, ordinance or resolution so providing. None of the following subdivisions of this section providing that certain properties shall be exempt under circumstances or conditions set forth in such subdivisions shall exempt such property from taxation by a municipal corporation whose governing board has adopted a local law, ordinance or resolution providing that such property shall be taxable pursuant to this paragraph (b)


. The fact that the petitioner received tax exemption from the IRS is not determinative of the issue of whether petitioner is entitled to a tax exemption under the Real Property Tax Law (Matter of Swedenborg Foundation v Lewisohn, 40 NY2d 87).


. We are required to question petitioner’s primary purpose, as we directed the Referee to do. In addition, we shall question the uses to which its properties are devoted. We would have preferred to rest our determination on the “uses” branch of the inquiry, but we note that the Tax Commission did not in its decision reach that branch in rejecting petitioner’s application for exemption. Nevertheless, it was appropriate that we examine that branch as well because, if the evidence failed to sustain the first branch—the primary purpose of petitioner—we would then be required to choose between the remedy of a remand to the Tax Commission or an outright direction that petitioner is entitled to the exemption. This choice would depend on whether evidence existed or not to support a rejection of the exemption on grounds of uses to which the properties were devoted.


. A philosophy enunciated by Karl Marx and Frederick Engels, which propounded that every society is composed of different interacting forces, and that social change comes about when antagonistic elements interact explosively at a critical point in the society’s development in such a way as to create a completely new social order, the laws of which are contrary to the laws of the prior system. This process of change is considered to be part of a unified, logical and necessary unfolding of history. “This philosophy, formulated by Karl Marx and Frederick Engels was * * * the basis for their economic and historical theories. According to this standpoint, the evolution of all social systems conforms to the * * * laws of dialectic—the unity and struggle of opposites, the transformation of quantity into quality and the negation of negation * * * [W]hat Marx’s dialectic affirms is that every society is a system of interactive forces which evolves abruptly at some critical point of the society’s development into a qualitatively new system, the laws of which are the contraries of the previously existent social laws”. (Encyclopedia Americana [1959 ed], vol 9, p 58 [Lewis S. Feuer, Prof of Philosophy, U of Vt].)


. See Footnotes 1 and 3.


. “§ J51-3.0 Taxation of property of non-profit organizations, pharmaceutical societies and dental societies.—1. Real property owned by a corporation or association which is not organized or conducted exclusively for religious, charitable, hospital, educational or cemetery purposes, or for two or more such purposes, but which is organized or conducted exclusively for the moral or mental improvement of men and women or for bible, tract, benevolent, missionary, infirmary, public playground, scientific, literary, bar association, medical society, library, patriotic or historical purposes, for the enforcement of laws relating to children or animals, or for two or more such purposes, and used exclusively for carrying out thereupon one or more of such purposes either by the owning corporation or association, or by another such corporation or association as provided in paragraph (d) of subdivision one of section four hundred twenty of the real property tax law in chapter four hundred fourteen of the laws of nineteen hundred seventy-one, also designated as paragraph (d) of subdivision one of section four hundred twenty-one of the real property tax law in chapter four hundred seventeen of the laws of 1971, shall be taxable.”